104 F.3d 356
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Carlos MONTERO and Nives MONTERO, Plaintiffs-Appellants,v.Bruce BABBITT, Secretary, Department of the Interior of theUnited States of America, and Nancy M. Kaufman,Acting Regional Director, United StatesFish and Wildlife Service,Defendants-Appellees.
No. 96-6110.
United States Court of Appeals, Second Circuit.
Dec. 12, 1996.

APPEARING FOR PLAINTIFFS-APPELLANTS:  CHARLES T. MATTHEWS, Corwin & Matthews, Huntington, NY.
APPEARING FOR DEFENDANTS-APPELLEES:  KEVAN CLEARY, Assistant United States Attorney, Eastern District of New York.  Brooklyn, NY.
Before VAN GRAAFEILAND, JACOBS and CALABRESI, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York, and was argued by counsel.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED substantially for the reasons stated in Judge Hurley's Findings of Fact and Conclusions of Law dated March 28, 1996.


3
We have considered all of plaintiffs-appellants' contentions on this appeal and have found them to be without merit.  The judgment of the district court is affirmed.